   8:19-cr-00041-LSC-SMB Doc # 44 Filed: 08/18/20 Page 1 of 2 - Page ID # 67




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                   8:19CR41

       vs.
                                                                  ORDER
VERSHAUN LUCKETT,

                     Defendant.


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [43]. Counsel needs additional time in order to make further attempts to find a
mutually acceptable resolution. For good cause shown,


      IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [43] is
granted, as follows:

      1. The jury trial, now set for August 18, 2020, is continued to November 3, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and November 3, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.



      Dated this 18th day of August 2020.

                                         BY THE COURT:

                                         s/Susan M. Bazis
                                         United States Magistrate Judge
8:19-cr-00041-LSC-SMB Doc # 44 Filed: 08/18/20 Page 2 of 2 - Page ID # 68




                                   2
